Citation Nr: 0834754	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a higher rating for hypothyroidism, currently 
rated as 10 percent disabling.

Entitlement to a compensable rating for hyperlipidemia/ 
anemia.

Entitlement to service connection for transient ischemic 
attacks (TIAs).


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was subsequently 
returned to the RO in Roanoke, Virginia.  

The Board notes that the veteran had been represented by the 
Disabled American Veterans, but revoked that representation 
in August 2005.  In August 2005, the veteran also indicated 
that he was represented by a private attorney.  In August 
2006, the RO sent the veteran a letter requesting him to 
complete and return the enclosed VA Form 22a if he desired to 
be represented by an attorney.  It also stated that if he did 
not respond within 60 days, VA would assume that he did not 
desire to be represented.  The veteran did not respond to 
this letter.  Therefore, the Board has concluded that the 
veteran does not desire representation at this time.

The issues of entitlement to increased ratings for 
hypothyroidism and hyperlipidemia/ anemia are addressed in 
the remand that follows the order section of this decision.


FINDING OF FACT

TIAs were not present in service and are not etiologically 
related to service or to service-connected disability.







CONCLUSION OF LAW

TIAs were not incurred in or aggravated by active duty and 
are not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for TIAs.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


In this case, the veteran was provided the required notice in 
letters mailed in February 2005 and March 2006.  Although the 
veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
TIAs.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide earlier notice 
with respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination, and service treatment records and 
pertinent VA and private medical records have been obtained.  
The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

Accordingly, the Board is satisfied that any procedural 
errors in the RO's development and consideration of the claim 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.


II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed TIAs were present in service or within one 
year of his discharge from service.  The first identification 
of such a disorder occurred in May 2004, many years after the 
veteran left military service.  Moreover, there is no medical 
opinion that purports to relate TIAs directly to service.  
Accordingly, service connection on a direct basis is not in 
order.  

It is contended that the service connection is warranted for 
TIAs on a secondary basis.  In essence, the veteran believes 
that his TIAs were caused by his service-connected 
hyperlipidemia.  

After care instructions provided to the veteran in connection 
with private emergency care in May 2004 indicate that the 
risk factors for TIAs are smoking, diabetes, heart attack and 
personal or family medical history of high blood pressure and 
atherosclerosis.  Hyperlipidemia is not identified in the 
instructions as a risk factor for TIAs.

In June 2004, a private physician, Dr. S.C. submitted a 
letter stating that various risk factors for TIAs include 
hypercholesterolemia.  The veteran claims that this statement 
indicates that his TIAs are caused by his hyperlipidemia.  
The Board finds that this statement does not provide an 
opinion concerning causation; instead, it is merely a general 
statement of risk factors for TIAs.

Furthermore, in the August 2004 VA examination report, the 
examiner opined that it was more likely than not that the 
veteran's TIAs are not directly related to the cholesterol 
elevation.  The examiner explained that most TIAs are due to 
cerebral emboli from ulcerated atherosclerotic plaques in the 
carotid or vertebral arteries in the neck, and are less often 
from mural thrombi in a diseased heart.  Some TIAs are due to 
brief reduction in blood flow through stenosed arteries.  The 
examiner opined that there is no direct causation of plaques 
or other abnormalities in the arterial system that is 
directly linked to elevated cholesterol.  The examiner 
further indicated that it is a theory that elevated 
cholesterol may cause the plaques to form, however, there is 
no direct proof of that theory.  

In view of this medical opinion against the claim and the 
absence of any medical opinion linking the veteran's TIAs to 
service-connected disability, the Board must also conclude 
that service connection is not warranted for TIAs on a 
secondary basis.  In reaching this decision, the Board has 
considered the veteran's statements; however, his statements 
to the effect that his TIAs are related to hyperlipidemia are 
not competent evidence of the alleged nexus since lay 
persons, such as the veteran, are not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
case because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for TIAs is denied.




REMAND

With respect to the veteran's claims for increased ratings, 
the Board notes that pertinent evidence was associated with 
the claims folders after the case was forwarded to the Board.  
The veteran has not waived his right to have this evidence 
initially considered by the originating agency.

The Board further notes that it has been more than four years 
since the veteran was last afforded a VA examination to 
determine the current degree of severity of the disabilities 
at issue, and that VA outpatient records for the period since 
August 2006 have not been associated with the claims folders.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be requested to 
provide a copy of any outstanding medical 
records pertaining to treatment or 
evaluation of his hypothyroidism, 
hyperlipidemia and anemia during the 
period of these claims or the identifying 
information and any necessary 
authorization for VA to obtain a copy of 
the records.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to provide the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
medical records for the period since 
August 2006.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current extent of all impairment from his 
hypothyroidism.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The examiner should identify all 
manifestations of the disability and all 
functional impairment due to the 
disability.  The examiner should 
specifically address whether the 
disability is productive of fatigability, 
constipation, muscular weakness, cold 
intolerance, sleepiness, bradycardia, 
mental sluggishness and/or mental 
disturbance (dementia, slowing of 
thought, depression).  The examiner 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.

The rationale for all opinions expressed 
should also be provided

5.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of any 
currently present hyperlipidemia and 
anemia.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


